 Case 5:20-cr-00007-LGW-BWC Document 1106 Filed 09/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.:5:20-cr-7

 JAMES LAMAR MCGINTY,

                Defendant.


                                            ORDER

       On September 10, 2021, the parties filed their Joint Status Report. Doc. 1099. In that

Report, the parties state that all pretrial motions filed in this case as to Defendant James Lamar

McGinty have been resolved. Accordingly, the Court DENIES as moot all motions, docs. 287-

288, and docs. 290-291, as to Defendant James Lamar McGinty. The Motions Hearing

scheduled for September 27, 2021 at 10:00 a.m. as to Defendant James Lamar McGinty is

cancelled.

       SO ORDERED, this 13th day of September, 2021.




                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
